PER CURIAM.
Motion for an appeal by Wabash Life Insurance Company from a judgment of the Bell Circuit Court awarding Lloyd M. Grace $1,449.53 recovery on two policies of insurance. One of the insurance contracts is a comprehensive hospital expense policy and the other provides for payment of income during confinement in a hospital.
The company defended on the ground of misrepresentation through concealment of the fact that the insured had been in a hospital for medical treatment on two different occasions in the year immediately preceding the issuance of the policies. Plaintiff maintained he had stated that fact to the soliciting agent who filled out the application, and he had omitted the disclosure. The applications are different from those construed in Metropolitan Life Insurance Co. v. Tannenbaum, Ky., 240 S.W.2d 566; and Reserve Life Insurance Co. v. Thomas, Ky., 310 S.W.2d 267, 269.
We conclude that the verdict and judgment are sustained by the law and the evidence. The motion for an appeal is overruled and the judgment stands
Affirmed.